t c memo united_states tax_court edward g smith and jan m smith petitioners v commissioner of internal revenue respondent docket no filed date larry d vince for petitioners timothy f salel for respondent memorandum findings_of_fact and opinion wells chief_judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for unless otherwise indicated section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure the deficiency is attributable to an adjustment to the taxable_income reported by - - ejkc inc ebjkc an s_corporation of which petitioner edward g smith is the sole shareholder based on respondent’s determination that ejkc is required to account for inventories and use the accrual_method of accounting ’ after a concession by petitioners the issues for decision are whether ejkc’s contracts to purchase and install flooring materials constitute sales of merchandise and whether respondent abused his discretion in determining that ejkc’s use of the cash_method_of_accounting does not clearly reflect its income findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in moreno valley california petitioner ha sec_25 years’ experience installing flooring materials such as carpeting vinyl and ceramic tile and hardwood flooring flooring materials in petitioner started his own flooring installation business in petitioner decided to operate the business as an s_corporation and filed articles of incorporation for ejkc with the california secretary of state kjkc conducts business under the fictitious business name of smith floors installations smith floors ' references to petitioner in the singular are to petitioner edward g smith initially smith floors’ operations were modest and limited to flooring installation services smith floors would dispatch its employees to a job site to install flooring materials that had been ordered by and delivered to the general contractor running its business in this fashion exposed smith floors to operational disruptions arising from errors by contractors in ordering flooring materials and scheduling installations to avoid these disruptions and to increase smith floors’ range of services petitioner decided to expand smith floors’ operations by obtaining warehouse space which would allow smith floors to acquire and hold the flooring materials that it would install pursuant to its flooring installation contracts smith floors operates its business out of an big_number square foot commercial building in riverside california smith floors uses big_number square feet of space as warehouse area and big_number square feet of space as showroom and office areas smith floors receives invitations to bid on jobs from architects contractors and developers prior to submitting a bid smith floors receives floor plans for the job and specifications identifying the flooring materials to be installed although petitioner makes product recommendations smith floors generally has no discretion as to manufacturer type grade or color of the flooring materials that it installs q4e- after being awarded a contract to install flooring materials for a particular job smith floors’ practice is to take delivery at its warehouse of the flooring materials specified under the contract inspect the flooring materials to ensure that they conform in both quality and quantity with the specifications for the particular job inspect the job site to verify that installation may proceed and deliver the flooring materials to the job site a few days in advance of the installation date to allow the materials to acclimate to the environment smith floors typically bills its customers a service charge ranging from to percent of the cost of the flooring materials to be installed the service charges cover smith floors’ cost of receiving storing inspecting and delivering the flooring materials to the job sites smith floors bills its customers for the flooring materials as soon as possible to avoid expenses associated with financing the purchase of the flooring materials however smith floors sometimes does not receive reimbursement for the cost of the flooring materials for several months smith floors does not charge interest when reimbursement for the cost of the flooring materials is delayed after a job is completed smith floors retains for approximately year scrap or excess flooring materials to ensure continuity in the dye lot for a particular job in the - event that a warranty claim or repair work request is made ’ scrap or excess flooring materials remaining after year are either returned to the client or thrown out smith floors uses its warehouse area to store padding and flooring installation materials including glue adhesives nails cap metal and cove stick smith floors purchases padding and glue adhesives in monthly allotments based on work projected for the month smith floors does not charge separately for flooring installation materials but includes such expenses in its labor charges smith floors does not store any flooring materials in its warehouse for resale to the general_public smith floors uses its showroom area to display samples of flooring materials smith floors encourages architects designers and contractors to visit its showroom to view its samples of flooring materials for particular projects smith floors through petitioner has developed an expertise regarding the proper installation of flooring material for particular applications for example petitioner has expertise regarding the proper installation of flooring material in hospital operating rooms which require antibacterial surfaces and in schools and kitchens which require slip-resistant surfaces petitioner is also known for his skill and smith floors warrants its work for year -- - craftsmanship in hand-cutting and incorporating custom designs such a corporate logos into flooring jobs smith floors enrolls its employees in annual training programs where the employees are instructed and certified in the installation of various flooring materials during smith floors had a total of jobs jobs required smith floors to purchase and install flooring materials and jobs reguired smith floors to provide installation-only services smith floors’ has provided flooring installation services for a number of large companies including albertson’s grocery stores marriott hotels walgreens drug stores pacific theaters and walt disney corporation as well as the u s general services administration smith floors frequently installs either proprietary or custom-designed flooring materials normally the companies contracting with smith floors negotiate the price of such flooring materials in advance directly with the manufacturer of the flooring materials smith floors has consistently used the cash_method_of_accounting to prepare its corporate_income_tax returns smith floors routinely assigns a value of dollar_figure to its inventory from year to year to account solely for flooring installation materials on hand such as glue adhesives nails cap metal and cove stick smith floors does not consider flooring materials and padding on hand at the end of the year to be inventory - because they were purchased and designated for installation for a specific job for the taxable_year smith floors reported gross_receipts of dollar_figure and cost_of_goods_sold of dollar_figure smith floors computed its cost_of_goods_sold as follows beginning_inventory dollar_figure purchases big_number cost of labor big_number other back charges dollar_figure contract labor big_number freight big_number payroll_taxes direct labor big_number small equipment supplies big_number worker’s compensation big_number total other big_number total big_number ending inventory big_number cost_of_goods_sold dollar_figure opinion sec_446 provides that if a taxpayer’s method_of_accounting does not clearly reflect income the taxpayer’s computation of income shall be made under such method as in the opinion of the secretary does clearly reflect income in connection with the foregoing sec_471 provides the general_rule that a taxpayer is required to take inventories on such basis as the secretary may prescribe in order to clearly determine the taxpayer’s income thus the commissioner is granted broad discretion to determine whether a taxpayer’s use of - - a method_of_accounting clearly reflects income and if not to direct the taxpayer to adopt an alternative method_of_accounting see sec_446 384_us_102 ndollar_figure 360_us_446 ndollar_figure sec_446 imposes a heavy burden on a taxpayer disputing the commissioner’s determination on accounting matters see 439_us_522 we review the commissioner’s exercise of authority under sec_446 for abuse_of_discretion see 102_tc_87 affd 71_f3d_209 6th cir the commissioner’s determination is entitled to more than the usual presumption of correctness see id and cases cited therein whether an abuse_of_discretion has occurred depends upon whether the commissioner’s determination is without sound basis in fact or law see 104_tc_367 to prevail a taxpayer must establish that the commissioner’s determination was clearly unlawful or plainly arbitrary id pincite sec_1_471-1 income_tax regs fed reg date provides that a taxpayer must use inventories in every case in which the production purchase or sale of merchandise is an income-producing factor sec_1 l c income_tax regs provides that a taxpayer using inventories generally must use the accrual_method of accounting --- - relying on the foregoing regulations respondent determined that the flooring materials that smith floors purchased and installed during were merchandise that such merchandise was an income-producing factor and that smith floors therefore must use the accrual_method of accounting to clearly reflect its income petitioners contend that smith floors is a service provider and that it purchases flooring materials solely as an accommodation to those contracting for its services therefore petitioners contend that smith floors’ use of the cash_method_of_accounting is proper whether smith floors must use the accrual_method of accounting instead of the cash_method depends on whether smith floors is in the business of selling merchandise within the meaning of sec_1_471-1 income_tax regs to customers in addition to providing flooring installation services or whether the flooring material provided by smith floors is a supply that is incidental to smith floors installation services the term merchandise is not defined in either the internal_revenue_code or the regulations see 114_tc_211 to resolve whether particular materials constitute merchandise we look to the context in which the materials are used see id the high cost of materials relative to labor costs is insufficient standing alone to transform the sale of a service to the sale of -- - merchandise and a service see 113_tc_376 we distinguish between materials held_for_sale and materials that are consumed by the taxpayer in performing a service see racmp enters inc v commissioner supra pincite in racmp enters inc v commissioner supra we were presented with the question whether the raw materials concrete mix sand and drain rock that a concrete contractor used in completing contracts for the construction of foundations driveways and walkways constituted merchandise within the meaning of sec_1_471-1 income_tax regs relying on osteopathic med oncology hematology p c v commissioner supra we concluded that construction materials generally will not be considered merchandise within the meaning of the regulation if the inherent nature of the taxpayer’s business is that of a service provider and the materials are an indispensable and inseparable part of the rendering of the services see racmp enters inc v commissioner supra pincite in racmp enters inc v commissioner supra we initially concluded that the taxpayer concrete contractor was a service provider see id in reaching that conclusion we noted that construction contracts involve primarily the furnishing of labor and contractual skills and in the context of that case the taxpayer did not hold concrete materials for sale but rather consumed the materials in performing a service see id we further concluded the ephemeral quality of liquid concrete precluded such material from being considered merchandise and the remaining materials used by the taxpayer including sand drain rock and hardware were incorporated into the particular project to such a degree that they lost their separate identity and likewise should not be considered merchandise within the meaning of the regulation id pincite consistent with our analysis in racmp enters inc v commissioner supra we hold that the flooring materials that smith floors purchases and installs in fulfilling its contracts do not constitute merchandise within the meaning of sec_1_471-1 income_tax regs like the concrete contractor in racmp enters inc v commissioner smith floors is inherently a service provider smith floors’ stock_in_trade is its expertise in installing flooring materials in a variety of unique applications and petitioner’s skill and craftsmanship in hand- cutting and incorporating specialized designs into flooring materials the companies contracting with smith floors are primarily interested in the firm’s labor and contractual skills smith floors purchases and takes delivery of the flooring materials required for a particular job to better manage the project and to provide additional services to the companies contracting for the installation of the flooring materials in particular smith floors takes delivery of flooring materials at its warehouse inspects the materials to ensure that they conform in both quality and quantity with the specifications for the particular job inspects the job site to verify that installation may proceed and delivers the flooring materials to the job site in advance of the installation date to allow the materials to acclimate to the environment smith floors charges its customers for those services as a percentage markup on the cost of the flooring materials smith floors frequently installs either proprietary or custom-designed flooring materials normally the companies contracting with smith floors negotiate the price of such flooring materials in advance directly with the manufacturer of the flooring materials smith floors is neither a manufacturer of merchandise nor a retail seller of flooring materials based on the foregoing we hold that smith floors does not produce purchase or sell merchandise within the meaning of sec_1_471-1 income_tax regs smith floors’ practice of purchasing the flooring materials for a particular job is incidental and secondary to smith floors’ provision of flooring installation services accordingly considering all of the facts and circumstances of the instant case we hold that respondent’s determination that smith floors is required to use the accrual_method of accounting was an abuse_of_discretion we recognize that the cash_method_of_accounting may result in mismatching for income_tax purposes when an expense is incurred in one taxable_period and the related_income is not realized until a later period see 98_tc_457 affd 58_f3d_413 9th cir nonetheless some mismatching of income and expense is tolerated under the law governing income_tax accounting if the taxpayer uses the cash_method_of_accounting consistently and makes no attempt to prepay expenses unreasonably or stockpile supplies at the end of the taxable_year see ansley-sheppard-- burgess co v commissioner supra pincite 71_tc_1083 affd 650_f2d_1046 9th cir in the instant case smith floors has consistently used the cash_method_of_accounting for tax purposes as permitted under sec_446 the cash_method_of_accounting for tax purposes is widely used throughout the contracting industry see racmp enters inc v commissioner supra pincite and cases cited therein furthermore there is no evidence that smith floors ever attempted to prepay expenses unreasonably or accumulate excess supplies at the end of its taxable_year see racmp enters inc v commissioner supra pincite ansley-sheppard- burgess co v commissioner supra pincite considering these factors we see no justification for respondent’s determination that smith floors must use the accrual_method of accounting to reflect the foregoing decision will be entered pursuant to rule because we have already concluded that smith floors was not required to use inventories smith floors is not obliged to satisfy the substantial-identity-of-results test in this case see ansley-sheppard-burgess co commissioner supra pincite
